FILE COPY




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                        December 18, 2020

                                       No. 04-20-00435-CR

                         EX PARTE JORGE ALBERTO SANDOVAL

                   From the 49th Judicial District Court, Webb County, Texas
                            Trial Court No. 2018-CRF-000651-D1
                          Honorable Jose A. Lopez, Judge Presiding


                                          ORDER

        On November 11, 2020, appellant filed his appellant’s brief in which he challenges the
constitutionality of a state statute. The record does not reflect that the attorney general is a party
or counsel in the litigation. We therefore ORDER appellant to complete and file in this court by
December 28, 2020 the “Challenge to the Constitutionality of a State Statute” form. See TEX.
CONST. art. V, § 32; TEX. GOV’T CODE § 402.010.

       We order the Clerk of this Court to provide a copy of the form to appellant. The form
may also be found at https://www.txcourts.gov/media/687731/constitutionality.pdf.



       It is so ORDERED December 18, 2020.


                                                                      PER CURIAM



       ATTESTED TO:__________________________
                   MICHAEL A. CRUZ,
                   CLERK OF COURT